IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42955

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 731
                                                )
       Plaintiff-Respondent,                    )    Filed: November 20, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
CHRISTOPHER RYAN WILLIAMS,                      )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and sentence and order relinquishing jurisdiction,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________
PER CURIAM
       Christopher Ryan Williams pleaded guilty to lewd conduction with a child under sixteen
years of age, Idaho Code § 18-1508. The district court imposed a unified sentence of ten years,
with seven years determinate. The district court retained jurisdiction, and Williams was sent to
participate in the rider program.
       After Williams completed his rider, the district court relinquished jurisdiction. Williams
appeals, claiming that the district court erred by refusing to grant probation. He also argues his
sentence is excessive and constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                 1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Williams
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Williams argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Williams’ case. The record does not indicate that the
district court abused its discretion in sentencing. The order of the district court relinquishing
jurisdiction and Williams’ sentence are affirmed.




                                                   2